DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Specifically, claim 8 recites the limitation "the termination" in line 2 and there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10-14, and 16-18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonough, et al. (US  2013/0283540, “McDonough”).  
Regarding claim 1, McDonough discloses a tool (Figs 2-3, below), comprising: 
a handle 14 extending from a handle first end (left end of handle 14, Fig 2) to a handle second end (right end of handle 14); and 
a blade 11, 50 having a first surface (out of the page) and an opposed second surface (into the page) and defining a cutting edge between the first surface and the second surface (cutting edge defined at arcuate lower edge of blade 50, Fig 3), the blade extending from a blade first end (right end, Figs 2-3) to a blade second end (left end); 
wherein the blade and the handle are rotatably coupled at the blade first end and the handle first end about an axis extending from the first surface of the blade to the second surface of the blade (handle rotates about blade, as seen in two orientations of Figs 2 and 3, pivotable about an axis of pin 31 in aperture 37, Fig 4, below); 
wherein the blade is rotatable from a first position to a second position (relative to the handle, between first position in Fig 2 and second position in Fig 3); 
wherein the blade is lockable in the first position (Fig 2); and 
wherein, when in the first position, the blade extends out from the handle second end (Fig 2).  

    PNG
    media_image1.png
    506
    843
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    546
    751
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    671
    492
    media_image3.png
    Greyscale

Regarding claim 2, McDonough discloses the limitations of claim 1, as described above, and further discloses wherein the handle defines a slot extending between the handle first end and the handle second end (slot within handle 14, Fig 4, above), and wherein, when in the first position, the blade is partially disposed in the slot (right end of 11 in slot, Fig 2).

Regarding claim 3, McDonough discloses the limitations of claim 1, as described above, and further discloses wherein the blade includes a jaw adjacent the blade first end (Fig 4, above), wherein the jaw includes a second cutting edge defined between the first surface and the second surface (second cutting edge, as annotated, recessed from first and second surfaces, Fig 4), and wherein, when the blade is in the second position, the jaw and the handle define a space therebetween (Fig 3), and wherein rotation of the blade toward the first position reduces the space capable of cutting an object positioned within the space (Fig 2).  

Regarding claim 4, McDonough discloses the limitations of claim 1, as described above, and further discloses a jaw coupled to and extending from the handle first end (annotated Fig 4, above, jaw at left end of handle), wherein the blade includes a notch capable of receiving an object, and wherein, with the blade in the second position, rotation of the blade toward the first position causes the jaw to cut the object disposed in the notch (when closed to the notch surface, the handle jaw would be capable of cutting an object therebetween).  

Regarding claim 5, McDonough discloses the limitations of claim 1, as described above, and further discloses a pin 31 (Fig 4, above) coupled to the handle adjacent to the handle second end, wherein the pin is configured to engage an aperture 37 in the blade to lock the blade in the first position.

Regarding claim 6, McDonough discloses the limitations of claim 1, as described above, and further discloses the pin is further capable of engaging an aperture in a saw blade (Examiner indicating a saw blade is not positively recited).

Regarding claim 10, McDonough discloses a tool (Figs 2-3, above), comprising:  
a handle 14 extending from a handle first end (left end of handle 14, Fig 2) to a handle second end (right end of handle 14); and 
a blade 11, 50 having a first surface (out of the page) and an opposed second surface (into the page) and defining a cutting edge between the first surface and the second surface (cutting edge defined at arcuate lower edge of blade 50, Fig 3), the blade extending from a blade first end (right end, Figs 2-3) to a blade second end (left end); 
wherein the blade and the handle are rotatably coupled at the blade first end and the handle first end about an axis extending from the first surface of the blade to the second surface of the blade (handle rotates about blade, as seen in two orientations of Figs 2 and 3, pivotable about an axis of pin 31 in aperture 37, Fig 4, below); 
wherein the blade is rotatable from a first position to a second position (relative to the handle, between first position in Fig 2 and second position in Fig 3); 
a saw blade 13 extending from a first end to a second end (Figs 2-3); and 
a sheath 12 configured to receive a portion of the blade [0021]. Figs 2-3, 
wherein the sheath defines a groove (aperture 25 in sheath 12 that receives pin 18 defines groove, [0020-22], Figs 2-3);  DM2\10121477 412ATTY DOCKET NUMBER: F8284-00058 
wherein, when the blade is in the second position, the handle is configured to engage the first end of the saw blade and the groove of the sheath is configured to receive the second end of the saw blade [0022].

Regarding claims 11-13, McDonough discloses the limitations of claim 10, as described above, and further discloses the limitations of claims 11-13, as described above in the rejections of claims 2-4.   

Regarding claim 14, McDonough discloses the limitations of claim 10, as described above, and further discloses wherein the tool further includes a pin 28 coupled to the handle (via clip 20, Figs 3-4, [0025-26]) adjacent to the second end of the handle, wherein the pin is configured to engage an aperture 23 in the blade to lock the blade in the first position.

Regarding claim 16, McDonough discloses a system, comprising: 
a device, comprising: 
a first component 14 extending from a first end to a second end (extending from a first left end (handle 14, Fig 2, above) to a second right end; 
a second component 11, 50 extending from a first right end to a second left end (Figs 2-3);  DM2\10121477413ATTV DOCKET NUMBER: F8284-00058 
a pin 28 coupled to the first component adjacent to the second end of the first component (Fig 4, above); 
wherein the first component and the second component are rotatably coupled at the respective first ends of the first and second components (Figs 2-3); 
wherein the second component is rotatable from a first position to a second position (relative to the first component, Figs 2-3); and 
wherein, when the second component is in the second position, the pin is configured to retain a first end of a saw blade (Figs 3-4, Examiner indicating the saw blade has not been positively recited).

Regarding claims 17-18, McDonough discloses the limitations of claim 16, as described above, and further discloses a sheath 12 ([0021], Figs 2-3, above) configured to receive a portion of the second component (upper blade portion received therein), wherein the sheath includes a groove configured to receive the saw blade (space between sheath halves defines groove), and wherein the sheath further includes a second pin 18 capable of coupling to a wire saw.


Claims 1, 9, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinberger, et al. (US 2016/0354909, “Weinberger”).    

Regarding claims 1 and 9, Weinberger discloses a tool (Figs 4-5), comprising: 
a handle 40 extending from a proximal first end to a distal second end; and 
a blade 20, 30 having a first surface (out of the page, Fig 1C) and an opposed second surface (into the page) and defining a cutting edge between the first surface and the second surface (cutting edge defined at arcuate edge of blade, Fig 1C), the blade extending from a blade first end to a blade second end; 
wherein the blade and the handle are rotatably coupled at the blade first end and the handle first end about an axis extending from the first surface of the blade to the second surface of the blade (handle rotates about blade, Figs 4-5, pivotable about an axis of fastener at proximal end of 40); 
wherein the blade is rotatable from a first position to a second position (relative to the handle 40, Figs 4-5); 
wherein the blade is lockable in the first position (lockable in closed position, retained in recess); 

wherein the blade includes a face extending between the first surface and the second surface (face of head 34, Fig 1C) and configured to be used as a hammer head, and wherein the face defines a groove 35 capable of retaining a saw blade (Examiner indicating the saw blade has not been positively recited).  


Regarding claims 16 and 20, Weinberger discloses a system (Figs 4-5), comprising: 
a device, comprising: 
a first component 40 extending from a first proximal end to a second distal end; 
a second component 20, 30 extending from a first end (at 20) to a second end (at 30, Figs 1C, 4-5);  DM2\10121477413ATTV DOCKET NUMBER: F8284-00058 
a pin coupled to the first component adjacent to the second end of the first component (Figs 4-5, fastener at proximal end of 40); 
wherein the first component and the second component are rotatably coupled at the respective first ends of the first and second components (Figs 4B-C); 
wherein the second component is rotatable from a first position to a second position (relative to the first component, Figs 4B-C); 
wherein, when the second component is in the second position, the pin is capable of retaining a first end of a saw blade (Figs 3-4, Examiner indicating the saw blade has not been positively recited), and 
wherein the second end of the second component includes a hammer head 34 defining a groove 35 capable of receiving a second end of the saw blade, the saw blade not having been positively recited.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner (US 5347718).    

Regarding claims 1 and 2, Turner discloses a tool (Figs 1, 2, and 7, below), comprising: 
a handle 18 and a blade 14 rotatably coupled to each other (at 20), a cutting edge 12 on the blade between two blade surfaces (into and out of the page), the handle defining a slot (between 22 and 24) to partially receive the blade, the blade being lockable in a first position, (2:21-45). 
   
    PNG
    media_image4.png
    719
    629
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    747
    620
    media_image5.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McDonough as applied to claim 1 above, and further in view of Smilanich (US 7,472,484).  
Regarding claim 7, McDonough discloses the limitations of claim 1, as described above, but does not explicitly disclose wherein the cutting edge includes a concave portion. The cutting edge of McDonough defines a generally arcuate convex edge.  Smilanich is also concerned with a cutting tool that defines a generally arcuate convex edge 1 and further provides a concave cutting edge 13 (knife blade 13, Fig 1, below, 2:14-22).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the tool of McDonough by incorporating the additional concave edge taught by Smilanich to provide additional cutting functionality, thereby giving the tool greater utility.  
                   
    PNG
    media_image6.png
    482
    514
    media_image6.png
    Greyscale

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McDonough as applied to claims 10 and 17 above.  

Regarding claims 15 and 19, McDonough discloses the limitations of claims 10 and 17, as described above, but does not explicitly disclose wherein a portion of the sheath defining the groove is constructed of a material selected from the group consisting of: steel, stainless steel, aluminum, and iron.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a material for the sheath based on application of the tool and manufacturing concerns, including configurations in which the groove comprised one of the recited materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 8, the closest art of record, McDonough in view of Smilanich, discloses the limitations of claim 7, as described above, but McDonough, alone or in combination with Smilanich, fails to teach, suggest, or make obvious a face disposed and configured as recited, including the face defining a groove to retain a saw blade, in combination with the additional elements of the claim.   



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D KELLER/Primary Examiner, Art Unit 3723